Dellatorri v Richmond County Constr. & Dev. Corp. (2016 NY Slip Op 01796)





Dellatorri v Richmond County Constr. & Dev. Corp.


2016 NY Slip Op 01796


Decided on March 16, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2014-08488
 (Index No. 102492/10)

[*1]Jane Dellatorri, appellant, 
vRichmond County Construction & Development Corp., et al., respondents.


The Law Firm of Ravi Batra, P.C., New York, NY (Todd B. Sherman of counsel), for appellant.
Molina, Villaplana, Colon & Baker, LLP, Bronx, NY (Angela Baker of counsel), for respondent Richmond County Construction & Development Corp.
Leon R. Kowalski (McGaw Alventosa & Zajac, Jericho, NY [James K. O'Sullivan and Andrew Zajac], of counsel), for respondent Gaeta Sanitation, Inc., also known as Gaeta Interior Demolition, Inc.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an amended order of the Supreme Court, Richmond County (Green, J.), dated March 11, 2014, which, inter alia, denied her motion for leave to renew and reargue her opposition to those branches of the defendants' separate motions which were for summary judgment dismissing the complaint insofar as asserted against each defendant, which had been granted in an order of the same court (Maltese, J.), dated December 18, 2012.
ORDERED that the appeal from so much of the amended order dated March 11, 2014, as denied that branch of the plaintiff's motion which was for leave to reargue is dismissed, as no appeal lies from an order denying reargument; and it is further,
ORDERED that the amended order dated March 11, 2014, is affirmed insofar as reviewed; and it is further,
ORDERED that one bill of costs is awarded to the defendants.
The plaintiff failed to establish a reasonable justification for her failure to submit certain photographs of the site of her accident when she originally opposed the summary judgment motions and, in any event, the photographs would not have changed the prior determination (see Kamdem-Ouaffo v Pepsico, Inc., 133 AD3d 828; Ayala v Gonzalez, 129 AD3d 874).
The plaintiff's remaining contentions are without merit.
Therefore, the Supreme Court properly denied that branch of the plaintiff's motion which was for leave to renew her opposition to the defendants' separate summary judgment motions.
CHAMBERS, J.P., AUSTIN, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court